                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


BRIAN K. LYNCH,
                      Plaintiff,
          vs.                                                     8:18CV277
UNION PACIFIC RAILROAD COMPANY, a                      MEMORANDUM AND ORDER
Delaware corporation;
                      Defendant,
          vs.
HARSCO CORPORATION;
                      Third Party Defendant.




       This matter is before the Court on plaintiff’s motion for partial summary judgment

pursuant to Fed. R. Civ. P. 56. Filing No. 50. Plaintiff contends that the Third- Party

Defendant Harsco Corp., was, at the time of plaintiff’s injury, an agent of defendant. This

lawsuit was brought pursuant to the Federal Employer’s Liability Act, 45 U.S.C. §§51-60,

et seq.

       Plaintiff was employed as a “pad layer” on a Harsco Rail Renewal System (RRR)

machine on Union Pacific Railroad Co. Steel Gang 8501 near Tehachapai, California.

While working, a rail jerked up and struck plaintiff’s hand, causing injuries to his hand and

wrist. Filing No. 1. Defendant denies any negligence on its part. Thereafter, defendant

filed a third-party complaint against Harsco Corporation. Filing No. 24. Defendant alleges

that Harsco provides railroad track maintenance equipment and services to the railroads,

including the equipment at issue in this lawsuit.       Defendant alleges that Harsco is




                                             1
negligent and states it is entitled to indemnification and contribution from Harsco for any

judgment or recovery by plaintiff against it. Harsco denied any and all liability.

       Summary judgment is appropriate when, viewing the facts and inferences in the

light most favorable to the nonmoving party, the “materials in the record, including

depositions, documents, electronically stored information, affidavits or declarations,

stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials . . . show[] that the materials cited do not

establish the absence or presence of a genuine dispute, or that an adverse party cannot

produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c). The plain

language of Rule 56(c) mandates the entry of summary judgment, after adequate time for

discovery and upon motion, against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).

       “The movant ‘bears the initial responsibility of informing the district court of the

basis for its motion and must identify ‘those portions of [the record] . . . which it believes

demonstrate the absence of a genuine issue of material fact.’” Torgerson v. City of

Rochester, 643 F.3d 1031, 1042, (8th Cir. 2011) (en banc) (quoting Celotex, 477 U.S. at

323). If the movant does so, “the nonmovant must respond by submitting evidentiary

materials that set out ‘specific facts showing that there is a genuine issue for trial.’” Id.

(quoting Celotex, 477 U.S. at 324).

       “A genuine dispute of material facts exists when “factual issues . . . may reasonably

be resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250



                                              2
(1986). If “reasonable minds could differ as to the import of the evidence,” summary

judgment should not be granted. Id. at 251. In the summary judgment context, the Court

views the facts and draws all reasonable inferences in favor of the nonmoving party.

Oglesby v. Lesan, 929 F.3d 526, 532 (8th Cir. 2019). “Credibility determinations, the

weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge.” Torgerson, 643 F.3d at 1042; see Anderson, 477 U.S.

at 255.

       In its motion for summary judgment, plaintiff contends that Harsco is an agent of

Union Pacific. In Sinkler v. Missouri Pacific Railroad, 356 U.S. 326 (1958), the United

States Supreme Court held that “[w]hen a railroad employee’s injury is caused in whole

or in part by the fault of others performing, under a contract, operational activities of his

employer, such others are ‘agents’ of the employer within the meaning of § 1 of Federal

Employers’ Liability Act.’

       Defendant asks the Court “to hold as a matter of law that the replacement of pads

on concrete ties being performed by Harsco’s Rail Recovery System machine was an

operational activity of Defendant Union Pacific Railroad.” Filing No. 51 at 10. Both Harsco

and defendant, on the other hand, asks this Court to find that Harsco is an independent

contractor under an Agreement between the parties. Filing No. 52-2. Defendant argues

that only limited discovery has been conducted.         Defendant Contends that Sinkler

requires that for one to be an agent, the party must (1) have a contractual agreement with

the railroad; and (2) perform operational activities of the railroad. Defendant contends

that there are material facts in dispute as to the relationship of the defendant and Harsco.




                                             3
Those facts in dispute include whether Harsco was performing the “operational activities”

of the defendant.

       The Court agrees with the defendant. It is too early in this case to determine the

relationship between Harsco and Union Pacific and to decide whether Harsco is an agent

or an independent contractor. The Court finds that more time is needed to fully develop

this record. There are questions of material fact still being developed, and depositions

have not begun. Accordingly, the Court will deny plaintiff’s motion for partial summary

judgment.

       THEREFORE, IT IS ORDERED THAT plaintiff’s motion for summary judgment,

Filing No. 50, is denied.

       Dated this 7th day of October 2019.



                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                             4
